UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:12/31 Date of reporting period: 3/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of March 31, 2010(Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 99.6% Arizona 3.6% Arizona, Salt River Pima-Maricopa Indian Community: 0.32% *, 10/1/2026, Bank of America NA (a) 0.34% *, 10/1/2025, Bank of America NA (a) California 8.4% California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.32% *, 5/15/2030 California, State General Obligation, Prerefunded 9/1/2010 @ 100, 5.25%, 9/1/2018 California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series 2680, 144A, 0.39% *, 5/15/2016, JPMorgan Chase Bank (a) Hesperia, CA, Public Financing Authority Revenue, 1993 Street Improvement Project, 0.33% *, 10/1/2023, Bank of America NA (a) Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.33% *, 11/1/2020, Union Bank of CA (a) San Diego, CA, Certificates of Participation, 0.39% *, 12/1/2028, Comerica Bank (a) Tustin, CA, Unified School District, Series 2007-336, 144A, 0.39% *, 9/1/2011, Bank of America NA (a) University of California, Regents Medical Center, Pooled Revenue, Series B-1, 0.3% *, 5/15/2032 Colorado 3.4% Colorado, Educational & Cultural Facilities Authority Revenue, Fremont Christian School Project, 0.27% *, 6/1/2038, US Bank NA (a) Colorado, Educational & Cultural Facilities Authority Revenue, Trinity School Project,0.28% *, 9/1/2026, Branch Banking & Trust (a) Colorado, Postsecondary Educational Facilities Authority Revenue, Mullen High School Project, 0.43% *, 8/1/2017, Wells Fargo Bank NA (a) Colorado, School of Mines Enterprises Revenue, Series B, 0.36% *, 12/1/2037, Dexia Credit Local (a) Delaware 1.4% Delaware, BB&T Municipal Trust, Series 5000, 144A, 0.43% *, 10/1/2028, Rabobank International (a) Florida 0.7% Palm Beach County, FL, Jewish Community Campus Project Revenue, 0.34% *, 3/1/2030, Northern Trust Co. (a) Georgia 1.2% Cobb County, GA, Water & Sewer Revenue, 5.0%, 7/1/2010 Illinois 9.1% Channahon, IL, Morris Hospital Revenue, Series A, 0.29% *, 12/1/2023, US Bank NA (a) Chicago, IL, 0.35%, 5/5/2010 Illinois, Education Facilities Authority Revenue: Series N, 0.19%, 4/5/2010 Series N, 0.25%, 8/2/2010 Illinois, Finance Authority, Educational Facility Revenue, Erikson Institute Project, 0.32% *, 11/1/2037, LaSalle Bank NA (a) Iowa 0.7% Iowa, Finance Authority Small Business Development Revenue, Corporate Center Associates LP Project, 0.38% *, 9/1/2015, Wells Fargo Bank NA (a) Kentucky 7.0% Lexington-Fayette Urban County, KY, Industrial Development Revenue, YMCA Central Kentucky, Inc. Project, 0.3% *, 7/1/2019, Bank One Kentucky NA (a) Mason County, KY, Pollution Control Revenue, East Kentucky Power Cooperative: Series B-1, 1.04% *, 10/15/2014 Series B-2, 1.04% *, 10/15/2014 Series B-3, 1.04% *, 10/15/2014 Louisiana 3.6% Louisiana, Public Facilities Authority Revenue, Port LLC Project, Series C, 0.34% *, 10/1/2028, Bank of America NA (a) Maryland 1.5% Maryland, State Capital Improvement, Series A, 5.25%, 2/15/2011 Maryland, State Economic Development Corp. Revenue, YMCA of Central Maryland Project, 0.28% *, 4/1/2031, Branch Banking & Trust (a) Massachusetts 4.5% Marion, MA, Bond Anticipation Notes, 144A, 1.5%, 12/10/2010 Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series A-1, 0.28% *, 7/1/2021 Michigan 4.2% Michigan, Higher Education Facilities Authority Revenue, Limited Obligation, Spring Arbor University, 0.35% *, 11/1/2030, Comerica Bank (a) Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series F-8, 0.38% **, 11/15/2049 University of Michigan, Hospital Revenues, Series A-2, 0.36% *, 12/1/2024 Minnesota 5.8% Big Lake, MN, Independent School DistrictNo. 727, Aid Anticipation Certificates of Indebtedness, Series B, 2.0%, 9/13/2010 Minneapolis, MN, University Gateway Project Revenue, 0.28% *, 12/1/2040 Minnesota, State General Obligation, Prerefunded 6/1/2010 @ 100, 5.625%, 6/1/2019 Nevada 0.7% Nevada, State Department of Business & Industry, Nevada Cancer Institute Project, 0.32% *, 12/1/2033, Bank of America NA (a) New Jersey 1.3% Brick Township, NJ, Bond Anticipation Notes, 2.0%, 9/30/2010 New York 7.4% Albany, NY, Industrial Development Agency, Civic Facility Revenue, Albany College of Pharmacy, Series A, 0.28% *, 7/1/2038, TD Bank NA (a) New York, State Dormitory Authority Revenues, Non State Supported Debt, United Health Hospitals, 3.0%, 8/1/2010 New York City, NY, General Obligation, Series I-8, 0.32% *, 4/1/2036, Bank of America NA (a) New York City, NY, Municipal Finance Authority, Water & Sewer Systems Revenue, Series BB-4, 0.29% *, 6/15/2033 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series 1314, 0.31% *, 6/15/2039 New York City, NY, Transitional Finance Authority, Series 2B, 0.32% *, 11/1/2022 Ohio 7.6% Cleveland, OH, Clinic Health System, 0.27%, 7/8/2010 Columbus, OH, General Obligation: Series 2, 144A, Prerefunded 6/15/2010 @ 101, 5.5%, 6/15/2016 Series 2, 144A, Prerefunded 6/15/2010 @ 101, 5.75%, 6/15/2013 Columbus, OH, Regional Airport Authority Revenue, Pooled Financing Program, Series A, 0.29% *, 1/1/2030, US Bank NA (a) Cuyahoga County, OH, Bond Anticipation Notes, 1.5%, 5/13/2010 Pennsylvania 2.3% Crawford County, PA, Industrial Development Authority Revenue, Allegheny College, Series B, 0.29% *, 11/1/2039, PNC Bank NA (a) Montgomery County, PA, Redevelopment Authority, Multi-Family Housing Revenue, Forge Gate Apartments Project, Series A, 0.275% *, 8/15/2031 South Dakota 3.3% South Dakota, Conservancy District Revenue, State Revolving Fund Program, 0.34% *, 8/1/2029 Texas 14.9% Austin, TX, Hotel Occupancy Tax Revenue, Series A, 0.34% *, 11/15/2029, Dexia Credit Local (a) Brownsville, TX, Utility System, 0.32%, 4/9/2010 Harris County, TX, General Obligation, 0.4%, 4/8/2010 Houston, TX, Utility Systems Revenue, Series B3, 0.27% *, 5/15/2034, Bank of America NA, Bank of New York Mellon Corp., Dexia Credit Local & State Street Bank & Trust Co. (a) North East, TX, Independent School District, Series 2355, 144A, 0.29% *, 8/1/2015 San Antonio, TX, Electric & Gas Revenue, 0.3%, 6/10/2010 Texas, BB&T Municipal Trust, Series 2008-57, 144A, 0.29% *, 12/1/2019, Branch Banking & Trust (a) (b) Texas, State Tax & Revenue Anticipation Notes, 2.5%, 8/31/2010 Texas, University of Texas, Systems Revenue, Series F, 0.23%, 8/5/2010 Virginia 2.1% Virginia, College Building Authority, Educational Facilities Revenue, University of Richmond, Series B, 0.35% *, Mandatory Put 2/1/2011 @ 100, 2/26/2039 Washington 3.6% King County, WA, Housing Authority Revenue, Summerfield Apartments Project, 0.29% *, 9/1/2035, US Bank NA (a) Washington, State Housing Finance Commission, Multi-Family Housing Revenue, Washington Terrace Associates LP, 0.28% *, 2/15/2043 Wyoming 1.3% Platte County, WY, Pollution Control Revenue, Tri-State Generation & Transmission Association, Inc., Series A, 0.48% *, 7/1/2014, National Rural Utilities Cooperative Finance Corp. (a) % of Net Assets Value ($) Total Investment Portfolio (Cost $150,481,800) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of March 31, 2010. ** Floating rate notes are securities whose yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate.These securities are shown at their current rate as of March 31, 2010. † The cost for federal income tax purposes was $150,481,800. (a) Security incorporates a letter of credit from the bank listed. (b) Bond is insured by one of these companies: Insurance Coverage As a % of Total Investment Portfolio Ambac Financial Group, Inc. Many insurers who have traditionally guaranteed payment of municipal issues have been downgraded by the major rating agencies. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(c) $
